Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered December 8, 1992, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Viewing the plea allocution as a whole, we find that defendant knowingly, voluntarily and intelligently pleaded guilty to burglary in the third degree. Defendant’s statement regarding his intoxication at the time of the crime did not, under these *810circumstances, constitute an assertion of a defense necessitating withdrawal of the plea. We also reject defendant’s contention that County Court abused its discretion in imposing sentence. At the time of the plea, defendant agreed to the court’s stipulation that if he did not cooperate with the Probation Department or if he got into further trouble while released on bail pending sentencing, he would be subject to a harsher sentence than the one to which he initially agreed. Despite these specific warnings, defendant proceeded to engage in such conduct and the court therefore sentenced him to a harsher sentence. Defendant’s remaining contentions have been considered and found lacking in merit.
Cardona, P. J., Mikoll, Crew III and Weiss, JJ., concur. Ordered that the judgment is affirmed.